PATTERSON, District Judge.
The case is in admiralty. The petitioners have filed a petition for limitation of liability. Certain claimants now move for discovery and inspection of documents in possession of the petitioners and for oral examination before trial of petitioners’ officers and agents.
None of the moving claimants have as yet filed answers to the petition, and the case is not at issue. Admiralty Rule 32 of the Supreme Court (28 USCA § 723), is to the effect that, “after joinder of' issue, and before trial,” discovery and inspection of papers relative to any matter in issue may be applied for by any party. The inference is a plain one that prior to joinder of issue no discovery is permissible. And, if general oral examination before trial of an adversary’s officers and agents is permissible at all in admiralty cases, the practice is certainly not permissible before issue joined. The application must therefore be denied as premature.
In view of this conclusion, it would not be appropriate to pass on the other contentions at the present time.